THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE COUNTY COURT AT LAW NO. 1 OF ANGELINA COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 8th
day of April, 2015, the cause upon appeal to revise or reverse your judgment between

                        IN THE MATTER OF D. A. B., A JUVENILE

                     NO. 12-14-00157-CV; Trial Court No. JV-3647-AA

                          Opinion by James T. Worthen, Chief Justice.

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the trial court’s
order.

        It is therefore ORDERED, ADJUDGED and DECREED that the order of the court below
denying D.A.B.’s writ of habeas corpus be in all things affirmed, and that the decision be
certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 15th day of September, 2015.


                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk